DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 09/25/2020 Non-Final Office Action, claims 1-27 were pending and rejected.
In Applicant’s 03/25/2021 Reply, claim 8 was amended. 
Claims 1-27 remain pending.

Remarks and Amendments
	Claims 1-27 were rejected under nonstatutory type double patenting as unpatentable over claims 1-18 of U.S. Pat. No. 10,137,164 B2 (issued 11/27/2018):

    PNG
    media_image1.png
    493
    624
    media_image1.png
    Greyscale

	Applicant requests this rejection be held in abeyance until the claims are otherwise allowable. This rejection is withdrawn on reconsideration. 
	Claims 1-8, 12, 16, 17, and 21-27 were rejected under 35 U.S.C. 103 as obvious over U.S. Pat. No. 6,964,969 B2 (issued 11/15/2005), U. S. Pat. Pub. No. 20120034324 A1 (published 02/09/2012), and U.S. Pat. Pub. No. 20090263492 A1 (published 10/22/2009):

    PNG
    media_image2.png
    166
    625
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1125
    622
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    715
    620
    media_image4.png
    Greyscale

	Applicant argues that the cited references fail to recognize the amount of acetyl-L-carnitine to be a result-effective variable and that acetyl-L-carnitine is one of a laundry list of possible ingredients listed in a preferred embodiment and does not disclose its relationship to the effect. (Reply, pp. 2-5). Applicant’s argument is well-taken. This rejection is withdrawn, because the cited references fail to account for the claimed amount of acetyl-L-carnitine.
	Claims 9-11, 13-15, and 18-20 were rejected under 35 U.S.C. 103 as obvious over U.S. Pat. No. 6,964,969 B2 (issued 11/15/2005), U. S. Pat. Pub. No. 20120034324 A1 (published 02/09/2012), U.S. Pat. Pub. No. 20090263492 A1 (published 10/22/2009), and Mundargi, et al., Drug Devel. Ind. Pharm., 33:255 (2007):

    PNG
    media_image5.png
    91
    620
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    496
    620
    media_image6.png
    Greyscale

	Applicant asserts the same argument regarding the cited references’ lack of recognition of a result effective variable and the lack of motivation to select acetyl-L-carnitine from a list of numerous potential ingredients and include in a composition in an amount of at least 40%. This rejection is withdrawn, because the cited references fail to account for the claimed amount of acetyl-L-carnitine.
	
Rejections
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Memory Pro, Dietary Supplement, Manufacturer:  Pure Encapsulations®, Available on Amazon.com 07/03/2008; https://www.amazon.com/Pure-Encapsulations-Supplement-Broad-Spectrum-Capsules/dp/B01N9VLP1Z?ref_=ast_sto_dp#customerReviews (hereinafter “Amazon listing”).
Within the Amazon listing, the Memory Pro product label states that three capsules of Memory Pro contains 750 mg acetyl-L-carnitine, 250 mg turmeric root extract (standardized to 95% curcuminoids), and 100 mg Bacopa monnieri extract. The 750 mg of acetyl-L-carnitine accounts for about 50% of the composition. As an evidentiary matter, Lee, et al., Curr. Neuropharmacol., 11:338 (2013) explains that the curcuminoids found in turmeric comprise curcumin at 77% (p. 340). Memory Pro contains 250 mg turmeric, of which 95%, or 237.5 mg, is curcuminoids, of which 77% or 182.88 mg is curcumin.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Memory Pro 2011 product listing, retrieved from the Wayback Machine, Internet Archive (10/25/2011) (https://web.archive.org/web/20111025131756/http://pureencapsulations.com/
itemdy00.asp?T1=MEP1) (hereinafter “Pure Encapsulations® Product Listing”)
Within the Pure Encapsulations® Product Listing, the Memory Pro product label states that three capsules of Memory Pro contains 750 mg acetyl-L-carnitine, 250 mg turmeric root extract (standardized to 95% curcuminoids), and 100 mg Bacopa monnieri extract. The 750 mg of acetyl-L-carnitine accounts for about 50% of the composition. The turmeric root extract is indicated to be Curcumin C3 Complex®. As an evidentiary matter, Di Meo, et al., J. Exp. Clin. Cancer Res., 38:360 (2019) explains that C3 Complex® is a standardized extract from dried roots and rhizomes of Curcuma longa (turmeric) containing 95% curcuminoids, of which curcumin constitutes 79.97%. (p. 9 of 11). Memory Pro contains 250 mg turmeric root extract, of which 95% or 237.5 mg is curcuminoids, of which 79.97% or 189.93 mg is curcumin. 
 
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-5 and 7-27 are rejected under 35 U.S.C. 103 as being unpatentable over (1) the Amazon listing; (2) Pure Encapsulations® Product Listing; (3) US20090181974A1 (published 07/16/2009); (4) Bryan, et al., J. Nutr., 132:1345 (2002); Xu, et al., Acta Pharmacologica Sinica, 16:391 (1995).
Within the Amazon listing, the Memory Pro product label states that three capsules of Memory Pro contains 750 mg acetyl-L-carnitine, 250 mg turmeric root extract (standardized to 95% curcuminoids), and 100 mg Bacopa monnieri extract. The 750 mg of acetyl-L-carnitine accounts for about 50% of the composition. As an evidentiary matter, Lee, et al., Curr. Neuropharmacol., 11:338 (2013) explains that the curcuminoids found in turmeric comprise curcumin at 77% (p. 340). Memory Pro contains 250 mg turmeric, of which 95%, or 237.5 mg, is curcuminoids, of which 77% or 182.88 mg is curcumin. The Amazon listing states that Memory Pro supports cerebral blood flow, promotes neurotransmitter levels, promotes neural health, promotes cognitive function, and promotes memory.
Within the Pure Encapsulations® Product Listing, the Memory Pro product label states that three capsules of Memory Pro contains 750 mg acetyl-L-carnitine, 250 mg turmeric root extract (standardized to 95% curcuminoids), and 100 mg Bacopa monnieri extract. The 750 mg of acetyl-L-carnitine accounts for about 50% of the composition. The turmeric root extract is indicated to be Curcumin C3 Complex®. As an evidentiary matter, Di Meo, et al., J. Exp. Clin. Cancer Res., 38:360 (2019) explains that C3 Complex® is a standardized extract from dried roots and rhizomes of Curcuma longa (turmeric) containing 95% curcuminoids, of which curcumin constitutes 79.97%. (p. 9 of 11). Memory Pro contains 250 mg turmeric root extract, of which 95% or 237.5 mg is curcuminoids, of which 79.97% or 189.93 mg is curcumin. The Pure Encapsulations® Product Listing indicates that Memory Pro supports healthy levels of acetylcholine, promotes memory, mental function, and information processing, and supports macrophage activity. 
The cited references anticipate claims 1 and 6 but fail to include about 10 IU to about 800 IU of vitamin E as in claim 2 or folic acid as in claims 3 and 4. US20090181974A1 teaches that vitamin E delays onset of Alzheimer’s disease and is correlated with a reduction of risk in onset of the disease, due to a neuroprotective effect. ([0058]). US20090181974A1 describes folic acid as involved in proper brain functioning. ([0059]-[0060]). US20090181974A1 describes a composition for preventing onset of Alzheimer’s disease comprising vitamin E between 5 mg (7.5 IU) and 2000 mg (2985.1 IU) and folic acid between 0.1 and 0.5 mg and provides an exemplary composition comprising 5 mg (7.5 IU) vitamin E and 0.2 mg of folic acid and another comprising 10 mg (14.9 IU) vitamin E and 0.1 mg folic acid. ([0061]-[0063]).
It would be obvious to combine the ingredients of the Memory Pro composition with those of the composition of US20090181974A1 in order to formulate another composition that supports healthy brain function, where the motivation to combine these compositions derives logically from the fact they are both individually taught to support healthy brain function. The combination composition renders obvious the compositions of claims 2-4. 
This combination composition meets all of the limitations of claims 7, 8, 16, and 21, except for the inclusion of vitamin B12. Bryan discloses that 0.015 mg capsules of vitamin B12 (p. 1346, Materials) can improve some aspects of cognitive performance (Abstract; p.1353, column 2, first and second full paragraphs). 
It would be obvious to add vitamin B12 to a combination of Memory Pro and the composition of US20090181974A1 in order to formulate another composition that supports healthy brain function, where the motivation to combine these compositions derives logically from the fact they are all individually taught to support healthy brain function. The combination composition renders obvious the compositions of claims 7, 8, 16, and 21. 
The combination composition meets the limitations of claims 25-27 but for the inclusion of huperzine A (an acetylcholinesterase inhibitor). Xu teaches that patients administered 0.2 mg tablets of huperzine A showed memory improvement. (Abstract). It would be obvious to add huperzine A to the composition of Memory Pro or to the combination of Memory Pro,  US20090181974A1, and/or Bryan to formulate another composition supporting healthy brain function, where the motivation to combine derives logically from the fact all of the ingredients are individually taught for supporting healthy brain function. 
Claims 5, 9-15, and 17-20 limit the compositions of claims 1, 7, and 8 by specifying the composition be in the form of a tablet (claims 5, 12, and 17) comprising a coating (claims 9, 13, and 18) which is a polysaccharide-based coating (claims 10, 14, and 19) that may comprise a polymer (claims 11, 15, and 20). Each of the cited references discuss capsules, though US20090181974A1 indicates coated tablets may be used in lieu of capsules. ([0042]-[0043]). It would be obvious to formulate the combination composition into tablet form, in order to allow for alteration of bioavailability or ease administration. Tablets and capsules are known to provide their own advantages. For example, tablet dosage forms may be preferable if the active agents exert a local effect in the GI tract, but may not be preferable to capsules if the active agents have unpleasant taste or odor. Furthermore, tablet coatings are known to protect tablet ingredients from deterioration by moisture and to make unpleasant-tasting tablets easier to consume, with polysaccharides and polymers amongst common coatings. It would be obvious to formulate the combination composition in either capsules or tablets, considering each represents conventional dosage form technology commonly used in the supplement and pharmaceutical industries. 
 


Objections
	Claims 22-24 are objected to for dependence on a rejected base claim.

Information Disclosure Statement
The information disclosure statement submitted 03/25/2021 was properly filed in compliance with 37 CFR 1.97 and considered.

Conclusion
Claims 1-27 are pending.
Claims 1-21 and 25-27 are rejected.
Claims 22-24 are objected to.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655